Title: From Benjamin Franklin to Robert Morris, 3 June 1780
From: Franklin, Benjamin
To: Morris, Robert


Dear Sir,
Passy June 3d 1780.
I received your kind Letter of March 31. acquainting me with your having engaged in M. De la Frétés Affairs on my Recommendation. I thank you very much; and beg you to be assured, that any Recommendation of yours will be regarded by me with the greatest Attention. The Letter you inclosed to M. Dumas is forwarded to him. We are impatient to hear from America, no Account of the Operations before Charlestown later than the 9th of March, having yet come to hand. Every thing here in Europe continues to wear a good Face. Russia, Sweden, Denmark and Holland are raising a strong Naval Force, to establish the free Navigation for Neutral Ships, and of all their Cargoes, tho’ belonging to Enemies, except contraband; that is, military Stores. France and Spain have approved of it, and it is likely to become henceforth the Law of Nations, that free Ships make free Goods. England does not like this Confederacy. I wish they would extend it still farther, and ordain that unarm’d Trading Ships, as well as Fishermen and Farmers, should be respected, as working for the common Benefit of Mankind, and never be interrupted in their Operations even by national Enemies: but let those only fight with one another whose Trade it is, and who are armed and paid for the Purpose.
With great and sincere Esteem, I am ever, Dear Sir, Your most obedient & most humble Servant.
B Franklin
Robt. Morris Esq.
 
Endorsed: Passy 3d June 1780 Benjn Franklin Esqr.
